Opinion filed May 27, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00205-CV
                                                    __________
 
                           
JUDY LEGGETT, INDIVIDUALLY AND AS HEIR
                            
AND REPRESENTATIVE OF THE ESTATE OF
                               
ROY G. LEGGETT, DECEASED, Appellant
 
                                                             V.
 
                           ALICE
RAMSEY, M.D. ET AL, Appellees
                                                              

 
                                   On
Appeal from the 29th District Court
                                                         Palo
Pinto County, Texas
                                                    Trial
Court Cause No.  C42855
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Appellant
has filed in this court a motion to dismiss her appeal.  The motion is granted,
and the appeal is dismissed.
 
                                                                                                PER
CURIAM
May 27, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.